Warner, Chief Justice.
This was a claim case, on the trial of which the jury, under the charge of the court, found the property subject to the plaintiff’s fi. fa. which had been levied thereon. One of the errors complained of is the following charge of the court, which was excepted to :
1. The court charged the jury, “ that if they believed that, at the time of making the deed from Young N. Edwards, defendant in fi. fa., to his four brothers, he did so in good faith, and that it was a bona fide trade in the discharge of his indebtedness to them, that then it was not subject to the fi. fa.; but if they believed that, at the time, there was a reservation for the benefit of the defendant in fi.fa., or any other person-for him, it would be subject.”
2. The claimant also excepted to the qualification of his two requests to charge, which were given as requested, with *446the following qualification: “ provided that trade between defendant in ft. fa. and his four brothers was made in good faith, as before charged.” In view of the evidence'contained in the record, there was no error in the charge complained of, nor in charging the two requests of the claimant with the qualification thereto, as set forth in the bill of exceptions.
Let the judgment of the court below be affirmed.